In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Katherine James and Leonard James as candidates in a primary election to be held on September 13, 2005, for the Republican Farty positions of Member of State Committee, Female and Male, respectively, from the 32nd Assembly District, the petitioners appeal from a final order of the Supreme Court, Queens County (Kelly, J.), dated August 11, 2005, which, after a hearing, among other things, in effect, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The appellants’ designating petition did not contain the required number of valid signatures (see Election Law § 6-136 [2]).
The appellants’ remaining contention is without merit. H. Miller, J.P., S. Miller, Ritter and Spolzino, JJ., concur.